Case 1:19-cv-00132-WJM-NYW Document 31 Filed 06/06/19 USDC Colorado Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLORADO

     Civil Action No. 2019-cv-00132-WJM-NYW

     WILDEARTH GUARDIANS

            Plaintiff,

            v.

     OFFICE OF SURFACE MINING
     RECLAMATION AND ENFORCEMENT; a federal agency within the U.S.
     DEPARTMENT OF THE INTERIOR;

     U.S. DEPARTMENT OF THE INTERIOR, a federal agency;

            Defendants.


                         UNOPPOSED MOTION TO AMEND COMPLAINT



            Plaintiff WildEarth Guardians (“Guardians”), through counsel, respectfully

     submits this unopposed motion to amend its complaint. Fed. R. Civ. P.15(a)(2).

     Guardians files its First Amended Complaint with this motion. This is the first motion to

     amend the complaint in this matter.

            The present motion also seeks to vacate a deadline for Defendants to file a motion

     to dismiss the original complaint. ECF No. 28 (setting June 7, 2019 deadline). Guardians

     respectfully submits that the deadline is effectively mooted by the relief requested by the

     present motion.

            Pursuant to Local Rule 7.1, and Hon. Judge Martinez’s practice standards, the

     parties have conferred on a potential partial motion to dismiss. See ECF No. 18 (striking

     previous motion and directing parties to confer). During conferral via phone calls and
Case 1:19-cv-00132-WJM-NYW Document 31 Filed 06/06/19 USDC Colorado Page 2 of 3




     emails, Guardians provided a similar Freedom of Information Act (“FOIA”) complaint

     that Guardians filed against the same Defendants. That complaint was not met with a

     Rule 12 motion. Without committing to the type of responsive pleading that Defendants

     may ultimately file in the present matter, Defendants agreed that they would not oppose

     Guardians’ motion to amend the current complaint, and would respond to the Amended

     Complaint in due course.

             Guardians respectfully submits that the First Amended Complaint attached hereto

     is properly entered in accordance with Fed. R. Civ. P.15(a)(2). The main inquiries in the

     Tenth Circuit when determining whether to allow a plaintiff to amend its complaint are

     timeliness and absence of prejudice to the defendant. Minter v. Prime Equip. Co., 451

     F.3d 1196, 1204 (10th Cir. 2006). Both inquiries are easily satisfied here. First, the Court

     has not accepted an answer or other responsive pleading, and the present motion is filed

     in accordance with minute orders extending the time to file responsive pleadings. ECF

     Nos. 27, 28. As a result, this lawsuit is still at an early stage, and this motion is timely.

     Second, Defendants’ do not oppose this motion, and there is no prejudice that could

     befall Defendant or any third party as a result of allowing Guardians to file its First

     Amended Complaint.

             For the above reasons, Guardians requests the Court grant this unopposed motion

     to amend the complaint and vacate the June 7, 2019 deadline for Defendants to file a

     motion to dismiss the original complaint. See ECF No. 28.


     RESPECTFULLY SUBMITTED, June 6, 2019
                                                                 /s/ Stuart Wilcox_________
                                                                 Stuart Wilcox
                                                                 Stuart Wilcox LLC
                                                                 2340 Dayton Street

                                                    2
Case 1:19-cv-00132-WJM-NYW Document 31 Filed 06/06/19 USDC Colorado Page 3 of 3




                                               Aurora, Colorado 80010
                                               (720) 331-0385
                                               stuart.wilcox5@gmail.com

                                               /s/ Travis E. Stills________
                                               Travis E. Stills
                                               Energy & Conservation Law
                                               1911 Main Avenue, Suite 238
                                               Durango, Colorado 81301
                                               (970) 375-9231
                                               stills@frontier.net

                                               Attorneys for Plaintiff




                                       3
